ALLEN, Judge.
In this workers’ compensation case the judge applied section 440.15(3)(b)4.d(II), Florida Statutes (1991), as limiting the claimant’s wage loss eligibility to a consecutive period of 52 weeks commencing upon the attainment of maximum medical improvement. Winn Dixie v. Resnikoff, 659 So.2d 1297 (Fla. 1st DCA 1995), establishes that section 440.15(3)(b)4.d does not create an uninterrupted period of eligibility commencing immediately upon the attainment of maximum medical improvement, but rather is merely a cumulative limitation on the total number of weeks for which a claimant may be entitled to wage loss benefits. We therefore reverse the appealed order as to the denial of wage loss benefits beyond the expiration of 52 calendar weeks after maximum medical improvement. The order is otherwise affirmed, and the ease is remanded.
DAVIS, J., and SMITH, Senior Judge, concur.